344 S.W.3d 887 (2011)
In the Interest of: K.A.W. and D.R.W.
No. ED 95391.
Missouri Court of Appeals, Eastern District, Division Five.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 8, 2011.
Jennifer R. Piper, Kruse, Reinker & Hamilton, LLC, St. Louis, MO, for Appellant.
Allison Wolff, Clayton, MO, for Respondent.
John Richard Bird, Juvenile K.A.W., St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kenya McQuarter (Mother) appeals from the order and judgment of the trial court adopting the family court commissioner's findings terminating Mother's parental rights regarding K.A.W. and D.R.W. We affirm.
*888 We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).